Citation Nr: 1818412	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  10-47 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for mixed tension type and vascular headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to
December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Houston, Texas, Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for headaches, rated 10 percent, effective August 27, 2008.  In October 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2015 and November 2016, the case was remanded for additional development.  

The November 2016 remand also referred to the agency of original jurisdiction (AOJ) the issue of service connection for a left shoulder disability, to include as secondary to a service-connected right shoulder disability (raised in an October 2002 statement).  A review of the claims file found no action taken on the referral.  Accordingly, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

At no time under consideration are the Veteran's mixed tension type and vascular headaches shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.  


CONCLUSION OF LAW

A rating in excess of 10 percent for mixed tension type and vascular headaches is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code (Code) 8100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for mixed tension type and vascular headaches, and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  

In November 2016, the Board remanded this appeal to obtain a copy of a June 2016 head MRI report (identified by the Veteran in a June 2016 statement).  In November 2016 correspondence, the Agency of Original Jurisdiction (AOJ) sought a release from the Veteran to allow VA to obtain the MRI record.  He did not initially respond.  However, in October 2017 (following receipt of a September 2017 waiver of AOJ review of any subsequently submitted evidence), VA received 104 pages of MRI films from the June 2016 MRI.  An interpretive report was not included.  Nevertheless, the Board finds that a remand to obtain an interpretation of the films is not warranted and would serve no useful purpose.  The Board acknowledges that the Veteran has a headache disability and that he is in receipt of service-connection for such.  Headaches are rated based on symptoms and their frequency; evidence of pain and frequency is of record.  A report which may provide details regarding pathology underlying the headaches is not necessary to rate the Veteran's headache disability. 

The Veteran and his representative have not raised any other issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.     § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Migraine headaches are rated under Code 8100, which provides for a 10 percent rating when there are characteristic prostrating attacks occurring on an average once in 2 months over the last several months.  A 30 percent rating is warranted when there are characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent (maximum schedular) rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of  Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."



Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA received the Veteran's claim of service connection for headaches on August 27, 2008.

On May 2009 VA neurological examination, the Veteran complained of headaches that were frontal temporal in distribution and were accompanied by "a persistent soreness on the top of his head."  He described the headaches as mild to moderate in severity.  He reported severe headaches that occur approximately 3 to 4 times a year and last 2 to 3 hours.  He reported that his moderate to severe headaches had associated dizziness, blurred vision, photophobia, and phonophobia.  The headaches were relieved by rest and relaxation in a quiet room and Ibuprofen 800 mg.  The examiner noted that Gabapentin 800 mg three times a day, was also prescribed, with modest clinical response.  The impression was moderate to severe mixed tension type and vascular headaches, aggravated by his underlying (non-service-connected) rheumatoid arthritis.  

An August 2011 VA neurology record notes complaints of chronic daily headaches, bitemporal, sharp in character, without nausea, vomiting, photophobia, or phonophobia.  The Veteran reported taking ibuprofen 2 times per week "for the bad headaches."  The clinician opined that his headaches are "likely multifactorial with elements of tension type headache, sinusitis, depression, [obstructive sleep apnea] and fibromyalgia.  He has not been able to tolerate or has had no benefit from several prophylactic medications including Depakte, propanolol, amitryptiline, verapamil, neurontin, nortryptiline and topiramate."    

A December 2011 VA neurology record notes complaints of daily headaches that are holocranial and aching, but without nausea or vomiting.  He reported feeling dizzy two months prior, but related that to an upper respiratory infection he had around that time.  

June 2012, January 2013, and November 2013 VA neurology records note consistent complaints of "almost daily headaches," bitemporal, sharp in character, without nausea, vomiting, photophobia, or phonophobia.  In January 2013, he described his headaches as most right-sided and sometimes incapacitating.  In November 2013, he reported that duloxetine provided some relief.   

A February 2014 VA neurology record notes the Veteran's report that his headaches have improved; he reported continuing right neck pain and episodes of amaurosis several times per week.  

An August 2015 VA neurology record notes complaints of almost daily headaches that were "severe again."  The Veteran reported that previous Botox injections (in May 2014 and April 2015) provided some relief, but that a recent injection was only effective for two days.  He described the headaches as bitemporal throbbing with skin sensitivity and right eye pain.  He also reported neck pain, jaw pain, and the inability to completely open his mouth.  He reported headache relief with ibuprofen, "which he takes only when the pain is severe (not very frequent)."  The assessment was tension type headache (not migraine) that may be triggered by undiagnosed temporomandibular joint disorder.  

A September 2015 VA clinical record notes complaints of a right-sided headache.  The Veteran described his headaches as right-sided, sharp, and intense, lasting anywhere from 1 to 3 minutes with no circadian association.  He reported that during these episodes his vision "sometimes...goes out on the right."  The clinician noted that the Veteran's headache symptoms improved moderately with duloxetine.  He noted the Veteran's history of rheumatoid arthritis, fibromyalgia, recurrent sinus infections, and missing molars due to infection.  The assessment was episodes of transient monocular vision loss (TMVL) associated with right-sided headache, likely multifactorial in etiology; there was no recent change in the chronic symptoms.  

On April 2016 VA examination, the Veteran reported headaches that are fronto-temporal in distribution, pressure-like in character, and range from mild to medium in intensity.  He reported that the moderate headaches are associated with nausea, dizziness, photophobia, and phonophobia.  He reported that the mild headaches are persistent, while the moderate headaches occur four to five times per week.  He did not report prostrating headaches.  He reported treating his headaches with acetaminophen 650mg (as needed), and Botox treatments (which do not work).  The Veteran is retired but related that his headaches would reduce his work efficiency and quality of work, if he were employed.    

A May 2016 VA primary care record notes complaints of headaches with dizziness/vertigo, as well as a burning sensation on the top of the head which sometimes manifests behind his eyes and in the temples.  He reported that he stopped Botox treatment due to ineffectiveness.  An MRI was ordered.  

In June 2016, VA received a statement from the Veteran in which he reported undergoing an MRI of his head on June 8, 2016.  

In November 2016, the Board remanded this appeal to obtain the report of the June 2016 MRI and records of any follow-up consultation/treatment.  November 2016 correspondence sought a release from the Veteran to allow VA to obtain the MRI record.  In February 2017 correspondence, the DeBakey VAMC reported that a copy of the 2016 MRI was not available.  

In May 2017 correspondence, the Veteran reported that he provided his VA primary care doctor with a CD copy of the June 2016 MRI.

In October 2017, the Veteran ultimately submitted 104 pages of MRI films of the his June 8, 2016 MRI; an interpretive report was not included.  


Analysis

On longitudinal review of the record, the Board finds that at no time under consideration is the Veteran's headache disability shown to have been manifested by characteristic prostrating attacks occurring once a month on average, so as to warrant the next higher (30 percent) rating under Code 8100.  Early in the appeal period, he reported persistent mild to moderate headaches, with severe headaches that occur approximately 3 to 4 times a year and last 2 to 3 hours (with associated dizziness, blurred vision, photophobia, and phonophobia).  See May 2009 VA neurological examination report.  Beginning in August 2011, he complained of chronic daily headaches, bitemporal, sharp in character, without nausea, vomiting, photophobia, or phonophobia.  He took ibuprofen twice a week "for the bad headaches."  His symptoms remained the same, or improved, through 2014.  The evidence shows that he complained of severe headaches again in August 2015, but noted that they were "not very frequent." In September 2015, he described the headaches as right-sided, sharp, and intense, lasting anywhere from 1 to 3 minutes.  On April 2016 VA examination, he reported persistent mild headaches and moderate headaches that occur four to five times per week; he did not report prostrating headaches. 

The Board acknowledges the Veteran's early report of severe headaches 3 to 4 times per year (lasting 2 to 3 hours).  Assuming (for purposes of this discussion) that the headaches have been completely prostrating, the evidence (by the Veteran's own account) shows they occurred on average once every three to four months.  The criteria for the next higher (30 percent) rating (prostrating attacks occurring on average once per month) are not met.  The Board also acknowledges his more recent reports of severe headaches four to five days per week lasting 1 to 3 minutes in duration.  There is no evidence or indication that these headaches are prostrating; his own reports suggest such headaches were not prolonged.  Finally, the Board notes that the Veteran did not report prostrating headaches on April 2016 VA examination.  In summary, the evidence does not show that the Veteran's headache disability has been manifested by characteristic prostrating attacks occurring on average once per month, so as to warrant the next higher (30 percent) schedular rating.
Notably, a total disability rating based on individual unemployability (TDIU) has been in effect since August 2001.


ORDER

A rating in excess of 10 percent for mixed tension type and vascular headaches is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


